Barnard, P. J.:
The plaintiff in error was convicted of the crime of robbery at a Court of Sessions, held in Richmond county. The indictment was found at the Oyer. The accused pleaded not guilty in the Oyer.
The return to the writ of error does not set forth the entry of an order transferring the indictment to the Court of Sessions for trial. No objection to the trial before the Sessions was taken for the reason that such order was not in fact entered. The Court of Sessions had jurisdiction to try the offense. We think the question arising upon the absence of the order from the return cannot now be raised. The presumption is in favor of the regularity of the proceedings. (Ferris v. The People, 48 Barb., 18.)
If the formal order was notv entered, the question was not pre sented to the court at the trial. (Thompson v. The People, 3 Parker’s Cr., 208.)
The omission to enter the order was not prejudicial to the prisoner. (2 R. S., 728, sec. 52.)
*381Whether any order is necessary is questioned. (H. B. Lambert v. The People, 7 Cow., 166; Meyer v. People, 8 Hun, 528.)
The conviction should be affirmed.
Gilbert and Dykman, JL, concurred.
Conviction affirmed.